DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 AUG 2021.

Response to Amendment
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for the pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
Examiner notes the amendment filed 13 JUN 2022.  The amendment will not be entered after final for the following reasons:
The proposed amendments raise new issues that would require further search and/or consideration.
The proposed amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Response to Arguments
Arguments which depend on the proposed amendment being entered (e.g. specific supply means and dielectric constant limitations of Claim 1 and specific flow rates of Claim 5) have been considered; however, as the amendment is not being entered after final, these arguments are presently moot.
Applicant argues (Pages 8) that Xue ‘150 explicitly requires at least one of the plasma sources be pulsed in any single treatment and that PG 0033-0034 thereof are not proposing alternate embodiments or treatments.  Examiner notes that in all of PG 0032, 0037, and 0038 (as cited by Applicant), the cited treatments are referred to in the context of being “some embodiments” of the disclosed invention (PG 0032, method 100 refers back to PG 0018 which is a disclosure of “some embodiments of the present disclosure”; PG 0037-0038 also refer to “embodiments of the current disclosure in which at least one of the remote plasma source or the second plasma source is pulsed” and “some embodiments”, respectively).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  PG 0033-0034 of Xue ‘150 also refer to “some embodiments” of the disclosure.  PG 0033 discloses that plasma sources, capable of either continuous wave or pulsed mode operations, may be coupled to each of the remote and second plasma sources.  This renders obvious four combinations of plasma control between the remote and second plasma sources:  continuous for both, pulsed for both, continuous-pulsed, and pulsed-continuous.  Therefore, Examiner maintains that Xue ‘150 fairly contemplates treatment methods where both plasma sources are operated in a continuous wave mode.
Applicant does not argue specific limitations of any dependent claim other than Claim 5 which serve to distinguish the dependent claims over the cited prior art.  The limitation of Claim 5 which is argued has not been entered after final.  Applicant further argues that the dependent claims are allowable because of the alleged deficiencies of Claim 1, which are not addressed by other references applied to the dependent claims.  Examiner maintains that the alleged deficiencies are properly taught by the cited references applied to Claim 1, and therefore the remaining references are not required to address them further.  In the absence of specific arguments as to how specific pending limitations in dependent claims overcome the references of record, Examiner maintains the propriety of the rejections of the dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712